Title: General Orders, 16 June 1783
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Monday June 16th 1783
                     Parole Albany
                     Countersigns Poughkeepsie Haverstraw
                  
                  For the day tomorrow Lt Colo. Comdt Reid
                   Adjt of the Hampshire
                  The Hampshire Detachment is for duty tomorrow.
                  At a General courtmartial held in Philadelphia the 22d May by order of the Secretary at War Lt Colo. Robertson President—Lieutenant John Armstrong of the 3d Pennsylvania regt, charged with evading his duty and behaving unbecoming the character of an officer and Gentlemn in his illiberal expressions concerning the officers who exhibited the above charges, was tried.
                  On consideration it clearly appears to the Court, that the charges exhibited against Lt Armstrong are not supported, therefore do acquit him with honor.
                  The Commander in Chief approves the opinion of the Court.
               